DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending US application 17,006,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the previous double patenting rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Moon et al. (US 2018/0005561) hereinafter “Moon”.
Regarding claim 1, Fig. 1I of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019); a first display area (Item A1) on the substrate; main subpixels (Items 1, 2 and 3 in Area A1) at the first display area (Item A1); a second display area (Item A2) on the substrate; and a basic unit (Item A02) at the second display area (Item A2), the basic unit (Item A02) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 1 below) wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and wherein a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels (Items 1, 2 and 3 in Area A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1) from among the main subpixels (Items 1, 2, and 3 in Area A1), the first main subpixel (Item 3 in A1) representing the same color (Blue; Paragraph 0095) as that of the first auxiliary subpixel (Item 3 in A2), where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 

    PNG
    media_image1.png
    285
    300
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Wang Fig. 1I) 
Regarding claim 3, Fig. 1I of Wang further teaches where a corresponding unit (See Picture 2 below) comprising main subpixels (Items 1, 2 and 3 in A1) and having the same area as that of the basic unit (See Picture 2 below) is at the first display area (Item A1), and a sum of light emission areas of one or more first auxiliary subpixels (Items 1, 2 and 3 in A2) included in the basic unit (See picture 2 below) is 0.5 to 1 times a sum of light emission areas of the main subpixels (Items 1, 2 and 3 in A1) included in the corresponding unit (See Picture 2 below).

    PNG
    media_image2.png
    495
    302
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Wang Fig. 1I)
Regarding claim 4, Wang further teaches where the first auxiliary subpixel (Item 3 in A2) and the main subpixel (Item 3 in A1) are configured to emit blue light (Paragraph 0095).
Regarding claim 5, Figs. 1G and 1H of Wang further teaches where an area occupied by the transmission portion in the basic unit is about (See Examiner’s Note below) ¾ of the area of the basic unit.
Examiner’s Note: The Examiner notes that the term “about” allows for ratios close to ¾ to read on the claim language and does not require only a ratio of ¾. 
Alternatively, Regarding claim 1, Fig. 1K of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019); a first display area (Item A1) on the substrate; main subpixels (Items 1, 2 and 3 in Area A1) at the first display area (Item A1); a second display area (Item A2) on the substrate; and a basic unit (Item A02) at the second display area (Item A2), the basic unit (Item A02) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 3 below) wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and wherein a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels (Items 1, 2 and 3 in Area A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1) from among the main subpixels (Items 1, 2, and 3 in Area A1), the first main subpixel (Item 3 in A1) representing the same color (Blue; Paragraph 0095) as that of the first auxiliary subpixel (Item 3 in A2), where the main subpixels (Items 1, 2 and 3 in A1)  are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 

    PNG
    media_image3.png
    255
    401
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Wang Fig. 1K) 
Under the Alternative rejection of claim 1, Regarding claim 6, Fig. 1K further teaches where the auxiliary subpixels constitute pixel groups that are spaced apart from each other within the basic unit (See Picture 3 above).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Moon et al. (US 2018/0005561) hereinafter “Moon” and in further view of Lee et al.  (US 2017/0256747) hereinafter “Lee2”.
Regarding claim 9, the combination of Wang and Moon teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an inorganic insulting layer (Item 140) located on a substrate (Item 100) where the inorganic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion because the inorganic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Moon et al. (US 2018/0005561) hereinafter “Moon” and Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Wang et al. (US 2021/0273197) hereinafter “Wang2”.
Regarding claim 10, the combination of Wang and Moon teaches all of the elements of the claimed invention as stated above.
Wang further teaches an opposite electrode (Not labeled but identified in Paragraph 0360 as a second [cathode electrode]). 
Wang does not explicitly teach where an opposite electrode covering the main subpixels and the auxiliary subpixels extends on the first display area and the second display area, the opposite electrode being integrally formed and having an opening corresponding to the transmission portion.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode integrally formed with the main pixels and the auxiliary pixels because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Wang2 teaches a display panel where an opening (Item 103) in the cathode (Item 1053) corresponds to a transmission portion (Paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the opposite electrode corresponding to the transmission portion because the opening in the opposite electrode allows for good light transmittance while improving resolution of the display (Wang2 Paragraph 0059).
Claims 11, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and in further view of Moon et al. (US 2018/000561) hereinafter “Moon”.
Regarding claim 11, Fig. 1I of Wang teaches a display apparatus (Paragraph 0002) comprising: a substrate (Paragraph 0019) comprising a first display area (Item A1)  and a second display area (Item A2), the first display (Item A1) area comprising main subpixels (Items 1, 2 and 3 in Area A1), and the second display area (Item A2) comprising auxiliary subpixels (Items 1, 2, 3 in Area A02) and a transmission portion (See Picture 1 below); a first main subpixel (Item 3 in A1) from among the main subpixels; a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels, the first auxiliary subpixel representing the same color (Blue; Paragraph 0095) as that of the first main subpixel; wherein a pixel layout of the auxiliary subpixels is different from a pixel layout of the main subpixels (See A01 vs A02; See also Item 2 in A1 is divided in two structures), and a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1), where the main subpixels (Items 1, 2 and 3 in A1) are arranged in a pentile matrix structure (Paragraph 0115).
Wang does not explicitly teach where the first main subpixel comprises a first pixel electrode and a first emission layer nor where the first auxiliary subpixel comprise a second pixel electrode and a second emission layer.
Li teaches a display panel where a first main subpixel comprises a first pixel electrode (Item 301) and a first emission layer (Item 303) and where a first auxiliary subpixel comprises a second pixel electrode (Item 401) and a second emission layer (Item 403).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first main subpixel comprise a first pixel electrode and a first emission layer and the first auxiliary subpixel comprise a second pixel electrode and a second emission layer because the pixel electrode acts as the anode electrode for each subpixel (Li Paragraph 0093) and the emission layer in each subpixel acts determined the wavelength of light emitted by each respective subpixel (Li Paragraph 0115). 
Wang does not explicitly teach an opposite electrode covering the first display area and the second display area, the opposite electrode being integrally formed.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode covering the first display area and the second display area, where the opposite electrode is integrally formed because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Wang does not teach where the auxiliary subpixels are arranged in an S-stripe structure.
	Fig. 13 of Moon teaches a layout of a pixel (Item 211) in a basic unit, where the basic unit comprises a transmission region (Item 220) and pixel (Item 211) and where the layout of a pixel (Item 211) is arranged in an S-stripe structure (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary subpixels arranged in an S-stripe structure because this configuration is known to allow for lights from each of the subpixels to combine to display one color (Moon Paragraphs 0055 and 0056). 
Regarding claim 12, the combination of Wang, Li and Moon teaches all of the elements of the claimed invention as stated above.
Wang does not explicitly teach where the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion.
Li further teaches a functional layer (Portion of Item 303; Paragraph 0115) between the first pixel electrode (Item 301) and the opposite electrode (Item 304/404), wherein the functional layer (Portion of Item 303) is located to correspond to the transmission portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus further comprises a functional layer between the first pixel electrode and the opposite electrode, wherein the functional layer is located to correspond to the transmission portion because the functional layer improves the efficiency of injecting electrons and holes into the emitting layer (Li Paragraph 0115).
Regarding claim 13, the combination of Wang, Li and Moon teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the display apparatus further comprises further comprising a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening.
Fig. 7 of Moon teaches a display apparatus comprising a pixel defining layer (Item 130), where the pixel defining layer (Item 130) surrounding a subpixel unit has a first opening exposing a center portion of a first pixel electrode (Item 140), wherein the light-emission area (Item 150) of the subpixel is defined by the first 25opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the display apparatus of Wang further comprise a pixel defining layer having a first opening and a second opening exposing center portions of the first pixel electrode and the second pixel electrode, respectively, wherein the light-emission area of the first main subpixel is defined by the first 25 opening, and the light-emission area of the first auxiliary subpixel is defined by the second opening because the pixel defining layer defines the area of emission for each subpixel (Moon Paragraph 0073). 
Regarding claim 15, the combination of Wang, Li and Moon teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the first display area and the second display area are sealed by an encapsulation substrate facing the substrate.
Fig. 7 of Moon further teaches where an encapsulation substrate (Item 170) covers a common electrode (Item 160) in a first display region and a second display region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first display area and the second display area sealed by an encapsulation substrate facing the substrate because the encapsulation substrate does not substantially reduce light transmittance and has relatively high mechanical strength (Moon Paragraph 0079) to protect the components of the display apparatus.
Regarding claim 18, Wang further teaches where the first auxiliary subpixel (Item 3 in A2) and the first main subpixel (Item 3 in A1) are configured to emit a blue light (Paragraph 0095).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and Moon et al. (US 2018/000561) hereinafter “Moon” and in further view of Lee et al.  (US 2017/0256747) hereinafter “Lee2”.
Regarding claim 14, the combination of Wang, Li and Moon teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an inorganic insulting layer (Item 140) located on a substrate (Item 100) where the inorganic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion because the inorganic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Li et al. (US 2021/0074778) hereinafter “Li” and Moon et al. (US 2018/000561) hereinafter “Moon” and in further view of Park et al. (US 2019/0115411) hereinafter “Park”.
Regarding claim 16, the combination of Wang, Li and Moon teaches all of the elements of the claimed invention as stated above except where the display apparatus further comprises a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode.
Fig. 5 of Park teaches a thin film encapsulation layer (Item TFE) comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially (Paragraph 0080) on an opposite electrode (Item CE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display apparatus of Wang further comprise a thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer sequentially on the opposite electrode because the thin film encapsulation layer protects the light emitting elements from the outside environment (Park Paragraph 0080).
Allowable Subject Matter
Claims 8 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art to have a size of a light emission area of a first auxiliary subpixel is greater than a size of a light emission area of a first main subpixel and where the main subpixels are arranged in an RGBG pentile matrix structure, and the auxiliary subpixels are arranged in an RBGB penile matrix structure along with the other limitations of claim 8.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art to have a size of a light emission area of a first auxiliary subpixel is greater than a size of a light emission area of a first main subpixel and where the main subpixels are arranged in an RGBG pentile matrix structure, and the auxiliary subpixels are arranged in an RBGB penile matrix structure along with the other limitations of claim 20.
Response to Arguments
Applicant's arguments regarding claims 1 and 11, filed 06/28/2022, have been fully considered but they are not persuasive.
The Applicant argues “the cited portions of Wang and Moon do not appear to disclose or even suggest at least ‘wherein a size of a light emission area of a first auxiliary subpixel among the auxiliary subpixels is greater than a size of a light emission area of a first main subpixel among the main subpixels… and wherein the main subpixels are arranged in a pentile matrix structure, and the auxiliary subpixels are arranged in an S-stripe structure’”. However, the Applicant seems to analyze the references individually and not as a combination as was relied upon in the previous, and current, rejection. MPEP 2145(IV) states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” The rejection of previous and current claim 1 recites that Wang teaches “wherein a size of a light-emission area of a first auxiliary subpixel (Item 3 in A2) from among the auxiliary subpixels (Items 1, 2 and 3 in Area A2) is greater than a size of a light-emission area of a first main subpixel (Item 3 in A1) from among the main subpixels (Items 1, 2, and 3 in Area A1)”.  Paragraph 0099 of Wang further states that the reason for having the different sizes in the different areas is to alleviate the dark strips at the boundary between the second display subregion and the first display subregion. Therefore, when combining the teaching of the s-stripe structure of the subpixels in a second display subregion of Moon with the display of Wang, one having ordinary skill in the art would maintain the size relationship between a light emission area of the first auxiliary subpixel being greater than a size of a light emission area of the first main subpixel taught by Wang. As such, the combination of the teachings in Wang and Moon renders obvious the S-shape structure in the auxiliary subpixels while the light emission area of the auxiliary subpixels is greater than the light emission area of the main subpixels. Considering the combination of the teachings in Wang and Moon and the motivations in each, the Examiner does not find the Applicant’s arguments persuasive and maintains the reliance on the combination of Wang and Moon.  The Examiner’s rebuttal to the arguments with respect to claim 1 also apply to the arguments with respect to claim 11.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891